THE       ~7llTORNEY       GENERAL
                      OF   TEXAS




Hon. Ray Lackey
County Auditor
Yoakum County
Plains, Texas
Dear Sir:              Opinion No. o-7215
                                 Removal of County Seat.
                                 Authority'of County Auditor
                                 to serve as trustee of Rural
                                 High School District
        Your request of recent date for an opinion from this
department on the above subject matter is as follows:
        "I would like an opinion from you on the following:
       "May the County Seat of a County be moved by a two
   thirds vote from the present position when it is located
   within a five mile radius of the center of the county
   and has been located here for a period of 35 years.
        %ag the County Auditor serve as trustee of a Rural
   High School District which is operating as an Independ-
   ent District & having their own tax collector and asses-
   sor and containing more than one hund,redsquare miles of
   territory and electing their trustees at large over the
   district."
        The answer to your first question is found in the
provisions of Articles 1595, 1596, 1599 and 1600, V.A.C.S.
       Article 1595, supra, read~s,in part, as follows:
       "No county seat situated within five miles of the
   geographical center of any county shall be removed ex-
   cept by a note of two-thirds ;f all the electors in said
   county voting on the subject.
       Article 1596, supra, is as   follows:

       "When it becomes desirable to remove the county
   seat of any county, the county judge of said county, upon
   the written application of not less than one hundred free-
   holders and qualified voters, who are resident citizens of
Hon. Ray Lackey, page 2         O-7215


    said county shall make a written order upon the minutes
    of said commissioners court for the holding of an elec-
    tion at various voting precincts in said county on a
    day therein named, which shall not be less than thirty
    nor more than sixty days from date of order, for the
    purpose of submitting the question to the electors of
    said county. When a county seat has been established
    for more than ten years, it shall reouire two hundred
    freeholders and aualified voters to make said aoolica-
    tion. In counties having less than three hundred and
    fifty legal voters, to be determined by the number of
    votes cast at the last preceding general election such
    application may be made by one hundred resident free-
    holders and qualified voters of said county. When a
    county seat has been established for more than forty
    years, if shall require a majority of the resident free-
    holders and qualified voters of said~county to make the
    application, said majority to be ascertained by the
    county judge from the assessment rolls thereof. In
    counties having not more than 150 qualified voters, such
    application shall be held sufficient when it shall have
    been signed by a majority of the resident freeholders
    and qualified voters of said county, said majority to
    be ascertained by the county judge, from the assessment
    rolls thereof. In the event of the fallure, refusal or
    inability of the county judge to perform any duty im-
    posed upon him by this article such duty may be pzrform-
    ed by any two county commissioners of the county.
    (Underscoring ours)
        Article 1599, supra, provides:
         "The county judge or commissioners shall order said
    election in each voting precinct in said county, which
    shall be conducted as near as may be, as elections for
    county officers. The officers holding the elections
    shall make return thereof to the authority ordering said
    election within ten days after the same was held, who
    shall then proceed to open said returns and count the
    same, and declare the result, which shall be entered upon
    the records of said commissioners court, and shall also
    state the name of the place from which, and the name of
    the place to which, the same is removed. A certified
    copy  of such entry shall theTeupon be recorded in the
    proper deeds of such county.
        Article 1600, supra, reads as follows:
        "When such entry has been made. the count-iseat,if
    the election be held to move the county seat from a Point
-   .




        Hon. Ray Lackey, page 3         O-7215


            within five miles of the neoarauhical center, to a woint
            more or less than five miles from the geograwhical cen-
            tar, or from a point more than five miles from the
            geographical center, to any other point more than five
            miles from such center, shall be removed to the olace
            receiving the votes of two-thirds of allythe electors
            voting on the subject; and such place shall thereafter
            be the counts seat of such county. If the election be
            held to move"the county seat from a point more than five
            miles from the geographical center to a point within
            five miles of such center, then the county seat shall beg
            moved to the place receiving a majority of,all the elec-
            tors in the county voting at such election, and such
            place shall thereafter be the county seat of such county."
            (Underscoring ours)
                In view of the above quoted provisions it is the opinion
        of this department that the county seat may be moved from a
        point within five miles of the gsographic center of the county
        to a point more or less than five miles from the geographic
        center of the county by a two-thirds vote of all the electors
        voting on the subject provided the provisions of the foregoing
        Articles have been complied with. We are sending for your con-
        sideration a copy of our Opinion No. O-1681 dealing with a
        similar situation.
                In answer to our request for additional information
        concerning your second question, we received the following from
        Hon. G. P. Beane, County Judge and Ex-Officio County School
        Superintendent:
                "In answer to your inquiry of April 25th relative
            to Plains Rural High School District, I wish to state
            that this School District is a rural High School Dis-
            trict formed by grouping a number of rural common
            school districts.
                "The status of this district is hard to determine
            since it pertakes of both the nature of an Independent
            School District and a Common School District. In some
            respects it is governed as an Independent School District
            and in others, it is governed by the laws relating to
            Common School Districts."
                We, therefore, assume that the Plains Rural High
        School was established under the provisions of Article 2922a.
        Article 2922b states that all rural high school districts as
        provided for by Article 2922a shall be classed as common
        school districts.
                                                             ..   -




Hon. Ray Lackey, page 4         O-7215


        Therefore, your second question is answered in the
negative by our Opinion No. O-7191, a copy of which we are
herewith enclosing.
                              Yours very truly
                           ATTORNEY GENERAL OF TEXAS


                              By s/J. C.Davl.s, Jr.
                                   J. C. Davis, Jr.
                                   Assistant
                              By s/John Reeves
                                   John Reeves

JR:djm:wc

APPROVED MAY 8, 7~946
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman